PER CURIAM.
Rodney Roseboro, an inmate, appeals the circuit court’s denial of his petition for writ of mandamus, in which he challenged the aggravation of his presumptive parole release date. The circuit court did not issue a show cause order but simply denied the petition as moot. Because the record fails to establish the mootness of the petition, we must reverse the circuit court’s denial and remand the case for issuance of a show cause order.
Accordingly, the circuit court’s order is REVERSED and the case is REMANDED with instructions.
WIGGINTON, MINER and WOLF, JJ., concur.